Opinion on Behearing. Mb. Justice Tantis delivered the opinion of the court: This matter again coming before the court upon the application of claimant by E. G. Johnston, Capt. of the Mt. Vernon Howitzer Co., 130th Inf. for the allowance of further hospitalization to relieve claimant of partial effects from the injuries complained of, and the court being further advised in the premises, and it appearing from the further evidence herein that Marlow Case was examined on April 10, 1935 by Dr. V. P. Blair of St. Louis, Missouri, as per a report of the latter on file herein, and it being apparent that claimant’s injuries may be relieved to some extent by further surgical treatment and hospitalization. - It is Hereby Ordered, that this cause remain upon the docket of this court for the purpose of allowing an additional award for such expense if any, as may hereafter’be shown to have been properly incurred in surgical treatment and hospitalization given to claimant for the purpose of effecting relief from the injuries and disfigurements herein complained of. This supplemental order shall not delay the payment of any award heretofore made herein.